DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed in view of the Applicant's Response filed 11/24/2021 and the cited prior art of record. 
While the combination of Bastian, Vasudevan and Chawla disclosed the concept of application aware queuing including the utilization of a plurality of default priority queues for traffic that is not classified as corresponding to a specific application, the combination did not explicitly disclose wherein the traffic classifier is further configured to store inbound data traffic not classified as corresponding to any of the plurality of specific applications into one of a plurality of default priority queues, based on priority values embedded in an Level 2 or Level 3 header.
Additionally, per an updated search, prior art Erimli et al. (US 7502366) disclosed the concept of classifying inbound data traffic based on priority values embedded in an Level 2 or Level 3 header (Erimli, col. 5, lines 4-30) in which Erimli explicitly disclosed "The priority register 60 enables the user of the host CPU 26 to set a user-defined switching policy for priority-tagged IEEE 802.1Q frames by mapping a priority tag from a received layer 2 type data frame to one of the output queues 66 of a network switch port".
However, while Erimli disclosed the general concept of classifying inbound data traffic based on priority values embedded in an Level 2 or Level 3 header, Erimli did not disclose the particular arrangement of independent claims 1 and 12 to which the traffic classifier is first configured to classify the inbound data traffic by a plurality of specific applications, and upon such classification, the traffic classifier is further configured to 
For these reasons, claims 1-18 are allowed in view of the prior art.
For support, see Instant Specification (pages 4-5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419